10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DANIEL NAVARRO, an individual, Case No: 2:21-cv-04563 RAO

Plaintiff,
ORDER GRANTING

vs. STIPULATION TO DISMISS CASE
C.R. ENGLAND, INC., a Corporation; | AND PROCEED TO INDIVIDUAL

KYLIE GARCIA, an individual residing | ARBITRATION
in California; and DOES | through 50,

Defendants. Action Filed: May 3, 2021
Complaint Served: May 4, 2021
Removal Date: June 2, 2021
Trial Date: None Set

 

 

Upon consideration of the Parties’ Stipulation to Dismiss Case and Proceed
to Individual Arbitration, the Court GRANTS the Stipulation. The case is therefore
dismissed without prejudice and the Parties are directed to resolve their dispute in

individual arbitration consistent with the terms set forth in the Stipulation.

IT IS SO ORDERED.

Dated: June 21, 2021 Rapedis, a. Q@.

>

Hon. “oze"'a *. ~~" ver
United States Magistrate Judge

 

1 Case No. 2:21-cv-04563

 

 

 

ORDER GRANTING STIPULATION TO DISMISS CASE AND PROCEED TO
INDIVIDUAL ARBITRATION

 
